Exhibit 10.04

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RESIGNATION, SEPARATION AND RELEASE AGREEMENT


THIS RESIGNATION, SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered
into as of the 28th day of April, 2015 by and between Thomas Rickards
(“Rickards”) and Energy Telecom, Inc., a Florida corporation (the “Company”).
 
WHEREAS, Rickards is employed as the Chief Executive Officer of the Company; and
 
WHEREAS, the Company and Rickards desire to enter into this Agreement providing
for Rickards’s amicable resignation from the Company’s employment, and to settle
any payments that may be due to Rickards.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
 
1. Employment Resignation Date.  Rickards acknowledges that his last day of
employment with the Company will be the later of (i) May 31, 2015 or (ii) two
business days after the Company’s quarterly report on Form 10-Q, for the fiscal
quarter ended March 31, 2015 has been filed with the Securities and Exchange
Commission, or such other date mutually agreed upon between the Company and
Rickards (the “Employment Termination Date”). Rickards further understands and
agrees that, as of the Employment Termination Date, he will be no longer
authorized to conduct any business on behalf of the Company as an executive or
to hold himself out as an officer of the Company.  Except as provided for in
Section 3, any and all positions and/or titles held by Rickards with the Company
will be deemed to have been resigned as of the Employment Termination Date.
 
2. Share Acquisition/Note.  Contemporaneously with this Agreement, the Company
shall issue Rickards a promissory note in the amount of $225,000, substantially
in the form attached hereto as Exhibit B (the “Note”), which Note will be due
and payable 45 days from the Effective Date in exchange for Rickards delivering
to the holder of the Note shares of class A and class B common stock of the
Company as set forth on Schedule A hereto.
 
3. Director Resignation Date. Notwithstanding anything else to the foregoing
herein, Rickards shall remain a member of the Board of Directors of the Company
until such time as the Note has been repaid (the “Note Repayment Date”).  On the
Note Repayment Date, and as a condition to repayment of the Note, Rickards will
submit the letter of resignation from the Board of Directors in the form
attached hereto on Exhibit A hereto. Rickards further understands and agrees
that, as of the Note Repayment Date, he will be no longer authorized to conduct
any business on behalf of the Company in any capacity or to hold himself out as
an agent or representative of the Company.  Any and all positions and/or titles
held by Rickards with the Company will be deemed to have been resigned as of the
Note Repayment Date.
 
4. Salary.   Through the Termination Date, Rickards shall continue to receive
his salary of $3,000 per month.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Health Benefits.  Rickards will be entitled to continue to receive medical
and other insurance benefits through the Employment Termination Date under the
applicable plans maintained by the Company, consistent with the Company’s then
current practice. After the Employment Termination Date, Rickards will be
eligible for benefit continuation under COBRA, at his own cost and expense.
 
6. Automobile and Office Expense.  Rickards will be entitled to continue to
receive, through the Employment Termination Date, an automobile allowance of
$700 per month and a rental fee of $2,000 per month for the rent of a home
office consistent with the Company’s current practice.
 
7. Expense Reimbursements.  The Company shall promptly reimburse Rickards for
reasonable expenses incurred by him through the Employment Termination Date in
connection with his services to the Company, provided Rickards provides the
Company with reasonably acceptable proof of such expenses no later than the
Employment Termination Date.  No further expenses may be incurred by Rickards
after the Employment Termination Date, unless authorized in writing in advance
by the Company.
 
8. Assignment of Certain Rights and Personal Property.  Rickards is hereby
assigned all right, title and interest possessed by the Company in the laptop
computer and cellphone (the “Personal Property”), of which he has use as of the
Employment Termination Date; provided that (i) Rickards shall make arrangements
to assume all payment and other obligations related to the use of the Personal
Property; and (ii) Rickards shall provide the Company with a backup of all
Company files stored on such laptop computer and then delete such files from the
laptop computer.
 
9. Rickards’s Release.  In consideration for the payments and benefits described
above and for other good and valuable consideration, Rickards hereby releases
and forever discharges the Company, as well as its affiliates and all of their
respective directors, officers, employees, members, agents, and attorneys, of
and from any and all manner of actions and causes of action, suits, debts,
claims, and demands whatsoever, in law or equity, known or unknown, asserted or
unasserted, which he ever had, now has, or hereafter may have on account of his
employment with the Company, the termination of his employment with the Company,
and/or any other fact, matter, incident, claim, injury, event, circumstance,
happening, occurrence, and/or thing of any kind or nature which arose or
occurred prior to the date when he executes this Agreement, including, but not
limited to, any and all claims for wrongful termination; breach of any implied
or express employment contract; unpaid compensation of any kind;  breach of any
fiduciary duty and/or duty of loyalty; breach of any implied covenant of good
faith and fair dealing; negligent or intentional infliction of emotional
distress; defamation; fraud; unlawful discrimination, harassment; or retaliation
based upon age, race, sex, gender, sexual orientation, marital status, religion,
national origin, medical condition, disability, handicap, or otherwise; any and
all claims arising under arising under Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the Equal Pay Act of 1963, as amended (“EPA”);
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
Americans with Disabilities Act of 1990, as amended (“ADA”); the Family and
Medical Leave Act, as amended (“FMLA”); the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"); the Sarbanes-Oxley Act of 2002, as amended
(“SOX”); the Worker Adjustment and Retraining Notification Act of 1988, as
amended (“WARN”); and/or any other federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys' fees, incurred in any of these
matters.  The Company acknowledges, however, that Rickards does not release or
waive any rights to contribution or indemnity under this Agreement to which he
may otherwise be entitled.  The Company also acknowledges that Rickards does not
release or waive any claims, and that he retains any rights he may have, to any
vested 401(k) monies (if any) or benefits (if any), or any other benefit
entitlement that is vested as of the Termination Date pursuant to the terms of
any Company-sponsored benefit plan governed by ERISA.  Nothing contained herein
shall release the Company from its obligations set forth in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Company Release.  In exchange for the consideration provided for in this
Agreement, the Company irrevocably and unconditionally releases Rickards of and
from all claims, demands, causes of actions, fees and liabilities of any kind
whatsoever, which it had, now has or may have against Rickards, as of the date
of this Agreement, by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or any other matter,
within the reasonable scope of Rickards’s employment.  The Company represents
that, as of the date of this Agreement, there are no known claims relating to
Rickards.  The Company agrees to indemnify Rickards against any future claims to
the extent permitted under the Company’s bylaws.  Notwithstanding the foregoing,
this release does not include Company’s right to enforce the terms of this
Agreement.
 
11. Conditions.  Rickards agrees to cooperate to complete the following prior to
the Termination Date:
 
A.  
Timely completion and filing of the Company’s Quarterly Report on Form 10-Q for
the fiscal quarter ended March 31, 2015;

 
B.  
Transition of corporate, accounting and finance functions to successor;

 
C.  
Assist the Company in its efforts to monetize the Intellectual Property;

 
D.  
Completion of all open projects as mutually determined by Rickards and the
Company; and

 
E.  
Providing a complete list of all relevant internal and external business
contacts.

 
12. Future Cooperation.  Rickards agrees to reasonably cooperate with the
Company, its financial and legal advisors in any claims, investigations,
administrative proceedings or lawsuits which relate to the Company and for which
Rickards may possess relevant knowledge or information.  Any travel and
accommodation expenses incurred by the Rickards as a result of such cooperation
will be reimbursed in accordance with the Company’s standard policies. The
parties agree that should Rickards’s assistance be required in connection with
any business matters that the parties will agree to reasonable compensation for
such services.
 
13. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of Florida, exclusive of
its conflicts of laws principles.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of Florida, for
the purposes of any suit, action, or other proceeding arising out of this
Agreement or any transaction contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
14. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such.  This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties.
 
15. Assignment.  Rickards has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Rickards’s heirs, administrators, representatives,
executors, successors, and assigns, and will insure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.
 
16. Binding Effect.  This Agreement will be deemed binding and effective
immediately upon its execution by the Rickards; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 (“ADEA”) (29
U.S.C. § 626, as amended), Rickards’s waiver of ADEA claims under this Agreement
is subject to the following: Rickards may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Rickards so desires. Rickards may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Rickards’s waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Rickards’s signing of this Agreement.  Rickards may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Rickards’s signing of this Agreement to: James
M. Turner, Esq., Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor,
New York, NY 10006, Fax: 212-930-9725.  In the event that Rickards revokes his
waiver of ADEA claims under this Agreement prior to the eighth (8th) day after
signing it, the remaining portions of this Agreement shall remain in full force
in effect, except that the obligation of the Company to provide the payments and
benefits set forth in Section 2 of this Agreement shall be null and void.
Rickards further understands that if Rickards does not revoke the ADEA waiver in
this Agreement within seven (7) days after signing this Agreement, his waiver of
ADEA claims will be final, binding, enforceable, and irrevocable.
 
RICKARDS UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.
 
 
4

--------------------------------------------------------------------------------

 
 
17. Acknowledgement. Rickards acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least twenty-one (21) days; (c) has been advised that
Sichenzia Ross Friedman Ference LLP has acted as counsel to the Company and not
to Rickards, and Rickards has been advised to consult and has been provided with
an opportunity to consult with legal counsel of his choosing in connection with
this Agreement; (d) fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with his independent legal
counsel or has been provided with a reasonable opportunity to do so; (e) has had
answered to his satisfaction any questions asked with regard to the meaning and
significance of any of the provisions of this Agreement; and (f) is signing this
Agreement voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.
 
18. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:
 
If to the Company:                Energy Telecom, Inc.
                                 3501-B N. Ponce de Leon Blvd., #393
St. Augustine, Florida 32084
Email:


With a copy to:                    James M. Turner, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Email: jturner@srff.com


If to Rickards:                        Mr. Thomas Rickards
13245 Atlantic Blvd., Suite 4-301
Jacksonville, Florida 32225
Email:


19. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
[signature page follows]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
 
ENERGY TELECOM, INC.
 
By:                                                                
 
Name: Mohit Bhandali
Title: President
 


 


 
      Thomas Rickards
 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Class A Common Stock
Certificate #
 
# of Shares
         
ETC113
    11,111  
ETC119
    166,667  
ETC125
    100,000  
ETC180
    366,667  
ETC198
    929,579  
ETC237
    200,000  
ETC329
    200,000  
ETC467
    116,798  
ETC473
    69,316  
ETC538
    50,000  
ETC553
    50,000  
ETC561
    50,000  
ETC596
    50,000  
ETC606
    50,000  
ETC609
    33,333  
ETC628
    183,334  
ETC679
    375,000  
TOTAL:
    3,001,805  



Class B Common Stock Certificate #
 
# of Shares
         
EB102
    200,000  
EB104
    400,000  
TOTAL:
    600,000  

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


__________, 2015




To the Board of Directors
of Energy Telecom, Inc.:


Ladies and Gentlemen:


I hereby resign as a director of Energy Telecom, Inc., a Florida corporation
(the “Company”), effective immediately.


Further, I hereby confirm that there is no any outstanding remuneration, fees or
any monies of any nature owed to me by the Company, I have no claim against the
Company in respect of any outstanding remuneration, fees or monies owed of any
nature.






___________________
Thomas Rickards


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF PROMISSORY NOTE
 
 
 
 
9

--------------------------------------------------------------------------------

 